Citation Nr: 0120988	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-11 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
disc disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable disability rating for 
residuals of a left shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1993.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of two rating decisions rendered by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Specifically, the 
veteran appeals an August 1998 rating action wherein an 
increased disability rating for lumbar disc disease was 
denied and a November 1998 wherein a compensable rating for 
residuals of a left shoulder separation was denied.  

As the veteran had requested a videoconference hearing before 
a Member of the Board, in March 2001, the Board remanded the 
case to the RO for scheduling of such hearing.  Subsequently, 
the veteran appeared at a May 2001 hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§  5100-5107 (West Supp. 2001).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  At his recent hearing before the undersigned, the 
veteran indicated that he had received medical treatment from 
Dr. Snoderly, a private physician, as recently as two weeks 
prior to the hearing.  However, a copy of these recent 
treatment records is not presently associated with the claims 
folder.  On the contrary, the most recent medical evidence 
from Dr. Snoderly is dated in September 2000.  As these 
recent treatment records are potentially probative in 
ascertaining the currently level of severity of the veteran's 
service connected disabilities, they should be obtained.  

As stated above, the duty to assist requires VA to provide an 
examination when such is necessary to make a decision on the 
claim.  This "thorough and contemporaneous medical 
examination" must be sufficient to ascertain the current 
level of disability and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  Specifically, this medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In the present case, the veteran was afforded a VA 
examination in January 1999.  While the veteran complained of 
left shoulder and low back pain, the examiner noted that 
there were "some inconsistencies between subjective and 
objective findings."  However, the veteran's subsequent 
private medical records contain numerous subjective 
complaints of pain with extensive treatment to include 
steroid injections and nerve blocks.  In light of the 
extensive private medical evidence associated with the claims 
folder subsequent to the January 1999 examination, the Board 
is of the opinion that a new VA examination is in order to 
ascertain the present level of severity associated with the 
veteran's low back disability.  

With regard to the veteran's left shoulder disability, the 
Board notes that the January 1999 examination report 
indicates that x-ray evidence showed no abnormalities.  
However, as noted during the veteran's May 2000 hearing 
before a RO hearing officer, a copy of this x-ray report does 
not appear to be presently associated with the claims folder.  
As this medical evidence is probative in ascertaining the 
level of severity of the veteran's left shoulder disability, 
it must be obtained.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected low back disability and left 
shoulder disability since September 2000.  
After securing the necessary release(s), 
the RO should obtain these records.  

The RO should also obtain a complete copy 
of the veteran's medical treatment 
records from Dr. Snoderly.  

In addition, the RO should associate a 
copy of the x-ray report referenced in 
the January 1999 VA examination.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert(s) in order to determine the 
severity of his low back disability and 
left shoulder disability.  All 
communications with the veteran must be 
documented.

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination.  The examiner(s) should 
indicate on the examination report 
whether or not he or she reviewed the 
claims folder prior to the 
examination(s).  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report(s).  

The examiner(s) should: 

a)  Review the results of any 
testing prior to completion of the 
report(s). 

b)  Note detailed range of motion 
measurements for the lumbar spine 
and left shoulder and state what is 
considered normal range of motion.

c)  Indicate whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement.  If so, the examiner(s) 
should indicate whether there is 
likely to be additional range of 
motion loss due to any of the 
following: (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner should describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine, or left shoulder is 
used repeatedly.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  38 C.F.R. §§ 4.40, 
4.45 (2000).

d)  With respect to the veteran's 
lumbar spine disorder, the examiner 
should:

1)  State whether or not 
ankylosis of the spine is 
presently shown.  

2)  State, if possible, the 
frequency of recurring attacks 
of intervertebral disc 
syndrome, if the veteran 
suffers such attacks, and the 
extent to which relief is 
experienced between such 
attacks. 

3)  Indicate whether persistent 
symptoms compatible with 
sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc are objectively 
shown.  

e)  With respect to the veteran's 
left shoulder disability, the 
examiner should:

1)  State whether ankylosis of  
the scapulohumeral articulation 
is presently shown.  If shown, 
the examiner should identify if 
such ankylosis results in 
favorable abduction to 60 
degrees (or able to reach the 
mouth and head); unfavorable 
abduction limited to 25 degrees 
from side; or intermediate 
ankylosis between favorable and 
unfavorable;

2)  State whether "malunion" 
of the humerus is presently 
shown.  If so shown, the 
examiner should indicate 
whether such deformity results 
in marked or moderate 
disability.  

3)  State whether recurrent 
dislocation of the humerus at 
the scapulohumeral joint is 
presently shown.  If so shown, 
the examiner should comment on 
the frequency and severity of 
such dislocations.  

4)  State whether fibrous union 
of the humerus; nonunion of the 
humerus (false flail joint); or 
loss of head of the humerus 
(flail shoulder) are presently 
shown.  

5)  State whether malunion, 
nonunion, or dislocation of the 
clavicle or scapula is 
presently shown.   

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

3.  The RO should advise the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the VCAA are fully 
complied with and satisfied.  If the 
veteran's claim remains denied, either in 
whole or in part, he and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).


The Board wishes to thank the RO in advance for its 
assistance in completing the above requested development and 
trusts that it will attend to it in a timely manner.

		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




